Ellerin, J.,
dissents in part in a memorandum as follows: I would affirm the entire judgment including the limited award for counsel fees occasioned by defendant’s conduct.
The Judicial Hearing Officer, after extended hearings, carefully distributed the parties’ property giving consideration to all the applicable criteria and was intimately familiar with this complicated and emotionally charged matter in all its aspects. While he concluded that the financial circumstances of the plaintiff made an award of ordinary counsel fees unnecessary, he did grant a very modest award of $2,500 to cover the enhanced cost of counsel fees as a result of the defendant’s dilatory and obstructive conduct. While the majority would eliminate that award because it does not detail with exactitude the precise extent of the delay stemming from that conduct, it represents a qualitative judgment by the person in the best position to evaluate the consequential cost of defendant’s actions. Since the majority’s adoption of every other aspect of the Judicial Hearing Officer’s report manifests its approval of his evaluative judgment with respect to economic matters involving far greater value, I am at a loss to understand its rejection of that same sound judgment on this limited issue.